Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the front cover is connected to one end of the sleeve and the other end of the sleeve is in threaded connection.” There are multiple sleeves referred to, so it is unclear which sleeve is “the sleeve” recited. 
Claim 6 recites the limitation “hole is H6/h5, H7/h6, H8/h7 or H9/h9.” However, it is unclear as to what these specifications refer to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guan (CN101942546B)  in view of Isobe (US3657910A) in further view of Lundquist (US10576523B), Huang (CN102409157A), and Jing (CN106733571B) with citations made to attached machine translations.
Regarding claim 1, Guan teaches a synergistic strengthening device for laser shock and ultrasonic vibration extrusion, characterized in that, it comprises a laser assembly a vibration assembly, a hydraulic assembly and a connecting assembly, the laser assembly comprises an absorbing layer ([0022] energy absorption rod 7), a constraining layer ([0022] constraining layer), a laser beam ([0022] laser pulses 2)and a laser device ([0022] laser concentrator 1) the constraining layer is placed above the absorbing layer (Fig. 1 and 2 constraining layer 11 above absorption rod 7) and the laser device is located above the metal sheet (Fig. 1 laser head 4 above the workpiece 5) and emits the laser beam to strengthen a hole on the upper surface of the metal sheet by laser shock ([0007] laser inside hole to improve strength), the cylinder body is connected to the hydraulic pump station by an oil pipe ([0022] water inlet 3), the connecting assembly comprises a clamp ([0022] fixture 8), a worktable ([0022] workbench 10), a front end cover ([0022] laser head 4, Fig. 1), a sleeve and a connecting sleeve (Fig. 1 concentrating system having outer body being the sleeve) the clamp is mounted on the worktable (Fig. 1 fixtures 8 on workbench 10) and the front end cover is connected to one end of the sleeve (Fig. 1 laser head 4 connected to concentrating system 1) but is silent on the absorbing layer is placed on the upper surface of a metal sheet, the vibration assembly includes a mandrel, a transducer, and an ultrasonic generator, the mandrel includes a connecting section, a guiding section, a fitting section, a front cone section, a working ring, and a rear cone section, which are sequentially connected; the ultrasonic generator is electrically connected to the transducer, the hydraulic assembly includes a cylinder barrel,  a piston rod, a piston, a cylinder body, and a hydraulic pump station, the piston rod is mounted inside the cylinder barrel one end of the piston rod is connected to the piston and the other end of the piston rod is connected to a rear cover plate of the transducer through a connecting sleeve  and installed in a bracket body the cylinder body is connected to the hydraulic pump station by an oil pipe, the other end of the sleeve  is in threaded connection with one end of the transducer guiding sleeve, and the rear end cover is mounted on the upper end of the cylinder body, and the connecting section of the mandrel is connected to the transducer and mounted in the transducer guiding sleeve. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the other end of the sleeve is in threaded connection with one end of the transducer guiding sleeve, the other end of the sleeve  is in threaded connection with one end of the transducer guiding sleeve, and the rear end cover is mounted on the upper end of the cylinder body, and the connecting section of the mandrel is connected to the transducer and mounted in the transducer guiding sleeve, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Huang teaches the absorbing layer is placed on the upper surface of a metal sheet ([0021] absorption layer on the test piece). 
Guan and Huang are considered to be analogous to the claimed invention because they are in the same field of laser shock devices. It would have been obvious to have modified Guan to incorporate the teachings of Huang to have the absorbing layer is placed on the upper surface of a metal sheet to assist in determining laser parameters for shock treatment (Huang [0034]).
Isobe teaches the vibration assembly includes a mandrel (Col. 2 line 68 mandrel 70), transducer, (Col. 2 line 45 transducer 60) and an ultrasonic generator (Col. 3 lines 60-65 transmitting body for ultrasonic vibrating energy) the mandrel includes a connecting section (Col. 4 line 6 draw head 100), a guiding section (Col. 4 line 4 tube 13) a fitting section (a plug 71, for mandrel 70 Fig.3) a front cone section (tube 130, Fig. 3 having front cone section) a working ring (Col. 4 line 3 ring shaped spacer 81) and a rear cone section (tube 130, Fig. 3 having rear cone section) the ultrasonic generator is electrically connected to the transducer (Col. 2 lines 45-50 wavelength of the ultrasonic wave generated by the transducer) but are silent on the components are sequentially connected. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the components are sequentially connected, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Guan, Huang, and Isobe are considered to be analogous to the claimed invention because they are in the same field of laser shock devices or vibration assemblies. It would have been obvious to have modified Guan and Huang to incorporate the teachings of Isobe to have the vibration assembly include a mandrel, a transducer, and an ultrasonic generator, the mandrel includes a connecting section, a guiding section, a fitting section, a front cone section, a working ring, and a rear cone section, which are sequentially connected; the ultrasonic generator is electrically connected to the transducer to provide stable vibrating energy of any magnitude for the device (Isobe Col. 1 lines 55-62).
Lundquist teaches the hydraulic assembly includes a cylinder barrel (Col. 9 line 30-31cylindrical interior wall of the housing 212),  a piston rod (Col. 9 line 30 o-ring 218), a piston (Col. 9 line 28 piston 216), a cylinder body (Col. 9 line 32 ram 220), and a hydraulic pump station (Col. 9 line 24 rotatable 214), the piston rod is mounted inside the cylinder barrel (O-ring 218 in cylindrical interior wall of the housing 212), one end of the piston rod is connected to the piston (Fig.1 piston 216 connected to O-ring 218), and the other end of the piston rod is connected to a rear cover plate (Fig. 5 forming member 306 connected to piston rod 318).
Guan, Huang, Isobe, and Lindquist are considered to be analogous to the claimed invention because they are in the same field of laser shock devices or vibration assemblies. It would have been obvious to have modified Guan, Huang, and Isobe to incorporate the teachings of Lindquist to have the hydraulic assembly include a cylinder barrel,  a piston rod, a piston, a cylinder body, and a hydraulic pump station, the piston rod mounted inside the cylinder barrel, one end of the piston rod connected to the piston, and the other end of the piston rod connected to a rear cover plate in order to provide a means to applying multiple impacts to the workpiece (Lindquist Col. 2 lines 10-20).
Jing teaches rod is connected to a rear cover plate of the transducer through a connecting sleeve (([0018] insulating sleeve 8 connects transducer to rear cover), a transducer guiding sleeve ([0018] insulating sleeve 8), and a bracket body ([0018] supporting columns 3), the transducer guiding sleeve is mounted on the worktable one end of the bracket body is connected with the other end of the transducer guiding sleeve ([0023] supporting columns 3, which support transducer guiding sleeve, fixed to the working table), and the transducer guiding sleeve is mounted above the worktable ([0023] supporting columns 3, which support transducer guiding sleeve, fixed to the working table, transducer guiding sleeve would be above table).
Guan, Huang, Isobe, Lindquist, and Jing are considered to be analogous to the claimed invention because they are in the same field of laser shock devices or vibration assemblies. It would have been obvious to have modified Guan, Huang, Isobe, and Lindquist to incorporate the teachings of Jing to have rod is connected to a rear cover plate of the transducer through a connecting sleeve, a transducer guiding sleeve, a bracket body, the transducer guiding sleeve is mounted on the worktable one end of the bracket body is connected with the other end of the transducer guiding sleeve, and the transducer guiding sleeve is mounted above the worktable in order to easily realize longitudinal bending compound in a single plane (Jing [0013]).
Regarding claim 2, Guan, Huang, Isobe, Lundquist, and Jing teach the synergistic strengthening device for laser shock and ultrasonic vibration extrusion according to claim 1, but are silent on wherein, the axial length of the front cone section and the rear cone section  of the mandrel is not more than 15 mm, the surface roughness Ra of the front cone section and the rear cone section is ≤0.2 μm and the front cone angle and the rear cone angle are 2.5-4°, and the surface roughness Ra of the working ring is ≤0.1 μm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to the axial length of the front cone section and the rear cone section  of the mandrel is not more than 15 mm, the surface roughness Ra of the front cone section and the rear cone section is ≤0.2 μm and the front cone angle and the rear cone angle are 2.5-4°, and the surface roughness Ra of the working ring is ≤0.1 μm,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Guan, Huang, Isobe, Lundquist, and Jing teach the synergistic strengthening device for laser shock and ultrasonic vibration extrusion according to claim 1 but Guan, Huang, Isobe, and Lundquist are silent on wherein, the transducer includes a front cover plate of the transducer,
However, Jing teaches wherein, the transducer includes a front cover plate of the transducer ([0018] front cover plate 1), pre-tightening screws ([0018] pre-tightening screws 9), piezoelectric ceramics ([0018] 7 Piezoelectric ceramic chip), electrode sheets ([0018] 6 Copper electrode), a rear end cover of the transducer ([0018] rear end cover 5) , insulating tubes and insulating sheets ([0018] insulating sleeve 8), and the insulating sheet, the electrode sheet and the piezoelectric ceramic are sequentially arranged on the front cover plate of the transducer (Fig. 1 and 3, 6. a copper sheet electrode and 7. a piezoelectric ceramic chips sequentially arranged), and the electrode sheet is installed between each pair of piezoelectric ceramics (Fig. 1 and 3, 6. a copper sheet electrode between 7. a piezoelectric ceramic chips), the uppermost piezoelectric ceramic is sequentially connected with the electrode sheet, the insulating sheet, and the rear end cover of the transducer (Fig. 1 and 3, 7 a piezoelectric ceramic chips sequentially connected with a copper sheet electrode between 6, rear end cover 5, and insulating sleeve 8), and the various parts of the transducer are connected by the pre-tightening screw and the various parts of the transducer are connected by the pre-tightening screw (Fig. 3 insulating sleeve 8 around pre tightening screw 9, which connected transducer parts).
It would have been obvious to have modified Guan, Huang, Lundquist, and Isobe to incorporate the teachings of Jing the transducer includes a front cover plate of the transducer, pre-tightening screws, piezoelectric ceramics, electrode sheets, a rear end cover of the transducer, insulating tubes and insulating sheets , and the insulating sheet, the electrode sheet and the piezoelectric ceramic are sequentially arranged on the front cover plate of the transducer, and the electrode sheet is installed between each pair of piezoelectric ceramics, the uppermost piezoelectric ceramic is sequentially connected with the electrode sheet, the insulating sheet, and the rear end cover of the transducer, and the various parts of the transducer are connected by the pre-tightening screw and the various parts of the transducer are connected by the pre-tightening screw in order to apply longitudinal-bending composite ultrasonic elliptical vibration on the workpiece, so as to avoid major changes to the spindle (Jing [0006]).
Isobe teaches the connecting section  of the mandrel is in threaded connection with the front cover plate of the transducer (Fig. 5 mandrel 70 connected to the front of transducer 60).
It would have been obvious to have modified Guan, Huang, Lundquist, and Jing to incorporate the teachings of Isobe the mandrel be in threaded connection with the front cover plate of the transducer in order to relieve coupling between the transmitting body and mandrel from any external orce that tends to separate them (Isobe Col. 3 lines 50-60).
Regarding claim 4 Guan, Huang, Isobe, Lundquist, and Jing teach the synergistic strengthening device for laser shock and ultrasonic vibration extrusion according to claim 1 and Guan teaches  characterized in that, when the laser shocks the outer surface of the metal sheet, the mandrel  in the hole applies ultrasonic vibration, power ultrasound with a certain frequency, amplitude and mode interacts with the laser shock wave to form a three dimensional compressive stress distribution at a certain depth near the hole wall of the hole, including the following steps: S1. pretreating the outer surface of the metal sheet with the opened hole, firstly providing an absorbing layer on the outer surface of the metal sheet , and then providing a constraining layer on the absorbing layer ([0022] energy absorption rod 7 and constraining layer 11), S2. selecting the type and size of the mandrel  according to the size of the hole , and loosely fitting the fitting section  of mandrel with the hole ([0027] matching the size of the rod to the hole), S5. adjusting the spot shape, the spot size and the laser power density of the laser device  above the metal sheet, and performing laser shock strengthening on the outer surface around the hole  while the mandrel  generates the mode of ultrasonic vibration ([0012] adjusting laser parameters and motion parameters) ; and S6. after the laser shock is completed, turning on the hydraulic pump station, starting the hydraulic assembly, passing the mandrel through the hole slowly, turning off the ultrasonic generator , and finishing synergistic strengthening for laser shock and ultrasonic vibration extrusion ([0025] water inlet 43 allows water to flow in to the fastening hole) but is silent on characterized in that, it uses laser shock strengthening and ultrasonic vibration extrusion strengthening to strengthen an opened hole  in the metal sheet simultaneously, and the mandrel is in a clearance fit with the hole  to constrain the hole, S3. after the axis of the mandrel is aimed with the axis of the hole, the mandrel is passed through the hole, the connecting section of the mandrel is connected with the transducer, and the rear cover plate of the transducer is connected with the piston rod of the hydraulic assembly; and S4. connecting the ultrasonic generator with the transducer electrically, setting the vibration mode and parameters of the ultrasonic generator , and turning on the ultrasonic generator  so that the mandrel  generates the mode of ultrasonic vibration.
Isobe teaches characterized in that, it uses laser shock strengthening and ultrasonic vibration extrusion strengthening to strengthen an opened hole in the metal sheet simultaneously, and the mandrel is in a clearance fit with the hole to constrain the hole (Col. 2 line 68 mandrel 70),  S3. after the axis of the mandrel is aimed with the axis of the hole, the mandrel is passed through the hole, the connecting section of the mandrel is connected with the transducer, and the rear cover plate of the transducer is connected with the piston rod of the hydraulic assembly (Col. 3 lines 23-30 mandrel withdrawn through the rod); and S4. connecting the ultrasonic generator with the transducer electrically, setting the vibration mode and parameters of the ultrasonic generator , and turning on the ultrasonic generator  so that the mandrel  generates the mode of ultrasonic vibration (Col. 2 lines 35-40 providing ultrasonic energy using the transmitting body).
It would have been obvious to have modified Guan, Huang, Lundquist, and Jing to incorporate the teachings of Isobe, have the ultrasonic energy and laser be provide with the mandrel fit for a hole, passing the mandrel through the hole and using ultrasonic vibration through the mandrel in order to to provide stable vibrating energy of any magnitude for the device (Isobe Col. 1 lines 55-62).
Regarding claim 5 Guan, Huang, Isobe, Lundquist, and Jing teach the device for synergistic strengthening of laser shock and ultrasonic vibration extrusion method according to claim 4, and Guan teaches wherein, in step S1, the constraining layer is water ([0022] water 11) but is silent on the absorbing layer is an aluminum foil.
Huang teaches the absorbing layer is an aluminum foil ([0021] aluminum foil as the absorption layer).
It would have been obvious to have modified Guan, Isobe, Lundquist, and Jing to incorporate the teachings of Huang to have aluminum foil as the absorption layer to assist in determining laser parameters for shock treatment (Huang [0034]).
Regarding claim 6, Guan, Huang, Isobe, Lundquist, and Jing teach the device for synergistic strengthening of laser shock and ultrasonic vibration extrusion method according to claim 4 except wherein, in step S2, the fitting tolerance of the fitting section  and the hole is H6/h5, H7/h6, H8/h7 or H9/h9. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to the fitting tolerance of the fitting section  and the hole is H6/h5, H7/h6, H8/h7 or H9/h9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Guan, Huang, Isobe, Lundquist, and Jing teach the device for synergistic strengthening of laser shock and ultrasonic vibration extrusion method according to claim 4 except wherein, in step S4, the ultrasonic generator adopts a breathing vibration; the ultrasonic vibration frequency is 15 to 60 kHz, the alternating radial amplitude is 2 to 40 μm; and the velocity of the mandrel  through the hole is 10 to 50 mm/min. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to step S4, the ultrasonic generator adopts a breathing vibration; the ultrasonic vibration frequency is 15 to 60 kHz, the alternating radial amplitude is 2 to 40 μm; and the velocity of the mandrel  through the hole is 10 to 50 mm/min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Guan, Huang, Isobe, Lundquist, and Jing teach the device for synergistic strengthening of laser shock and ultrasonic vibration extrusion method according to claim 4, and Guan teaches wherein, in step S5, the laser shocking position of the laser device is around the circumference of the hole, and the circumferential spot overlap ratio and the radial spot overlap ratio are both greater than 50% (Fig. 1 laser shown to be above the hole).
Regarding claim 9, Guan, Huang, Isobe, Lundquist, and Jing teach the device for synergistic strengthening of laser shock and ultrasonic vibration extrusion method according to claim 4, wherein, in the step S5, the laser incident angle of the laser device is greater than 60° (Fig. 1 angle of device shown to be 90° ).
Regarding claim 10, Guan, Huang, Isobe, Lundquist, and Jing teach the device for synergistic strengthening of laser shock and ultrasonic vibration extrusion method according to claim 4, Guan teaches wherein, in the step S6, the ultrasonic extrusion strengthening between the mandrel and the hole is finished by mutual extruding between the working ring of the mandrel and the hole ([0027] rod 6 moves up and down and rotates in the tightening hole), but Guan, Huang, Isobe, Lundquist, and Jing are silent on and the ultrasonic extrusion allowance is maintained at 1% to 6%. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have the ultrasonic extrusion allowance is maintained at 1% to 6% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        5/2/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761